                     Case 1:19-cv-03787-LGS Document 122 Filed 03/22/21 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
                                                              X
                                                              :
 MICHAEL MADER,                                               :
                                              Plaintiff,      :
                                                              :                  19 Civ. 3787 (LGS)
                            -against-                         :
                                                              :                        ORDER
 EXPERIAN INFORMATION SOLUTIONS, LLC, et al., :
                                              Defendants.     :
 ------------------------------------------------------------ X

        WHEREAS, on February 18, 2021, Plaintiff filed his Motion for Indicative Ruling along with exhibits and

a Motion to Seal those exhibits. Dkt. Nos. 100, 102, 107. Plaintiff’s memorandum of law in support of the

Motion to Seal states that non-party Navient has designated the exhibits Plaintiff seeks to file (the “Navient

Exhibits”) under seal as “confidential” because “they contain confidential information concerning Navient’s

business practices regarding credit reporting on private student loans to non-Title IV schools.” Dkt. No. 102.

        WHEREAS, although “[t]he common law right of public access to judicial documents is firmly rooted in

our nation’s history,” this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal

quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision

as to access is one best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”).

        WHEREAS, the privacy interest of a nonparty is a “venerable common law exception to presumption of

access.” United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995). However, the person or entity seeking to

file a document under seal has the “burden to establish through competent evidence, that [exhibits] . . . reveal

trade secrets or other confidential business information, the disclosure of which would cause . . . clearly defined

and serious harm.” In re Document Techs. Litig., 282 F. Supp. 3d 743, 747 (S.D.N.Y. 2017) (internal alteration

omitted).

        WHEREAS, on March 5, 2021, the Court directed Navient file a letter stating whether it seeks to seal or

redact any of the Navient Exhibits under the foregoing legal principles. Dkt. No. 112.

        WHEREAS, on March 12 and 17, 2021, Navient filed letters pursuant to the Court Order. Dkt. Nos. 116,

119. In these letters, Navient requests that Navient Exhibits B, C and H be filed in redacted form. Navient
                  Case 1:19-cv-03787-LGS Document 122 Filed 03/22/21 Page 2 of 3
requests that Navient Exhibits E, F and G be filed under seal. Navient does not request that Navient Exhibit D be

filed under seal or in redacted form. Navient argues that redactions are necessary for Navient Exhibits B and C to

protect information regarding Navient’s business structure, business practices and identities of employees.

Navient argues that Navient Exhibit E should be filed under seal because it contains confidential business

information related to private student loans serviced by Navient and coding used within Navient’s CLASS student

loan servicing system. Navient argues that Navient Exhibit F should be filed under seal because it contains

confidential business information relating to credit and origination policies for loans currently serviced by

Navient. Navient argues that Navient Exhibit G should be filed under seal because it consists of confidential

business information relating to internal sales practices for loans currently serviced by Navient. Navient argues

that Navient Exhibit H should be filed in redacted form because it contains the social security number of Plaintiff

and other financial account information. Navient argues that if Navient Exhibits B, C and H are not filed with

redactions and Navient Exhibits E, F and G are not filed under seal, it will suffer harm to its competitive

advantage in the marketplace and/or may compromise its data security.

       WHEREAS, on March 17, 2021, Plaintiff filed a letter responding to Navient’s letters. Plaintiff argues

that Navient Exhibits B, C and H should not be filed in redacted form and Navient Exhibits E, F and G should not

be filed under seal because they do not contain information that would have competitive relevance and the subject

matter of the Navient Exhibits have been disclosed in Navient’s own public filings. However, Plaintiff agrees that

his personal identifying information, in Exhibit H, should be redacted. It is hereby

       ORDERED that, Navient’s application is GRANTED and by March 24, 2021, Plaintiff shall file Navient

Exhibits B, C and H in redacted form and shall file Navient Exhibits E, F and G under seal. Plaintiff shall file

Exhibit D in public view. The redactions in Navient Exhibits B, C and H are narrowly tailored and contain

information about Navient’s business practices that competitors might use to gain a competitive advantage

because they will have access to information about the way Navient manages its loans that they would not

otherwise have access to. One redaction in Navient Exhibit H contains the personal identifying information of the

Plaintiff which should not be made available to the public. Navient Exhibits E, F and G should be filed under seal

because they contain confidential business information, identified above, that competitors might be able to use to

offer better terms to consumers or to more easily analyze Navient’s financial statements. By contrast, the public’s
                   Case 1:19-cv-03787-LGS Document 122 Filed 03/22/21 Page 3 of 3
interest in the confidential information in the Navient Exhibits is minimal, and Plaintiff has not argued otherwise.

Plaintiff’s argument that the subject matter of Navient Exhibits have been disclosed in Navient’s own public

filings is not persuasive. That Navient’s public filings discuss their loan programs in some general sense does

impact the confidentiality of specific aspects of that loan program or of particular loans.

         The parties are advised that the Court retains unfettered discretion whether or not to afford confidential

treatment to any Confidential Document or information contained in any Confidential Document submitted to the

Court in connection with any motion, application, or proceeding that may result in an order and/or decision by the

Court.

         The Clerk of Court is respectfully directed to close the open motions at Dkt. Nos. 102, 116 and 119.



Dated: March 22, 2021
       New York, New York
